Citation Nr: 1810290	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  07-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service connected anxiety disorder.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1967 to December 1968.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran had a Board hearing in March 2008, and a transcript of the hearing is of record.  The Veterans Law Judge who presided over this hearing is no longer with the Board.  As a consequence of such, the Board offered the Veteran another hearing, and he denied the request in September 2011.

In June 2009, the Board, inter alia, denied entitlement to service connection for migraine headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court or CAVC) and the claim was remanded back to the Board pursuant to a July 2011 Joint Motion for Partial Remand (JMPR) on the basis that the Board did not consider the Veteran's lay testimony and whether the existing evidence was sufficient to meet the requirements to trigger the VA's duty to provide a medical examination.  

Consequently, the Board issued a remand in February 2012 and the Veteran was afforded an April 2012 VA examination.  The claim was readjudicated by the RO and was again denied by the Board in August 2015.  The Veteran appealed this decision, and as a result, CAVC issued a Memorandum Decision in September 2016 vacating the denial on the basis that the Board failed to consider the Veteran's claim under the secondary theory of entitlement.  No claim for direct service connection was pursued as reaffirmed by the Court in its decision.  The claim was most recently remanded in October 2017 for additional development, as will be explained further below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the instant case, the Veteran's claim was most recently remanded in October 2017 to obtain a new VA examination.  The examiner was asked to opine on whether the Veteran's chronic headaches are at least as likely as not caused or aggravated by his service-connected general anxiety disorder; and to separately opine on whether it at least as likely as not that the medication the Veteran takes for his service-connected general anxiety disorder causes or aggravates his chronic headaches.  The Veteran was afforded a VA examination in December 2017.  The examiner provided opinions; however, she did not appear to fully address all of the questions regarding medication.  Furthermore, the Veteran's attorney submitted articles in January 2018 titled "Anxiety and Depression in Tension-Type Headache," and "Depression and anxiety disorders associated with headache frequency," which the attorney claims demonstrate a secondary relationship.  Therefore, upon remand, a new VA opinion should be provided.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from a qualified clinician, other than the clinicians who provided the June 2017 and December 2017 medical opinions, which addresses the etiology of the Veteran's currently-diagnosed tension headache disability.  No examination needs to be conducted, unless the reviewing clinician deems it necessary.  The entire claims file must be reviewed by the reviewing clinician.

The reviewing clinician should provide an opinion as to the following questions:

a) Are the Veteran's chronic headaches at least as likely as not (50 percent or greater probability) caused by his service-connected anxiety disorder?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's chronic headaches are aggravated by his service-connected anxiety disorder?

The term "aggravated" in the above context means a worsening of the Veteran's symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

With regard to the above questions, the examiner should also address the articles submitted by the Veteran's attorney in January 2018 titled "Anxiety and Depression in Tension-Type Headache," and "Depression and anxiety disorders associated with headache frequency."

c) Is it at least as likely as not (50 percent or greater probability) that the medication the Veteran takes to treat his service-connected anxiety disorder causes OR aggravates the Veteran's chronic headaches?

The examiner should specifically separately address the question regarding medication and must consider the Veteran's statement that he gets headaches when he does not take his medication for his anxiety disorder.

2.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the AOJ must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




